DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.

(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
Claim Objections
Claims 1-57 are objected to because of the following informalities:
In claim 1, line 3, a comma should be added before “wherein”.
In claim 2, line 3, a comma should be added before “wherein”.
In claim 3, line 1, “A” should be changed to “The”.
In claim 4, line 3, a comma should be added before “wherein”.
In claim 5, line 2, “elongate” should be added before “tensile”.
In claims 5-7 and 22, line 1, “A” should be changed to “The”.
In claims 8 and 10-21, line 1, “A uniax” should be changed to “The”.
In claim 8, line 2, “a Static Creep Tests” should be changed to “a Static Creep Test” or “Static Creep Tests”.
In claim 9, line 3, “a Static Creep Tests” should be changed to “a Static Creep Test” or “Static Creep Tests”.
In claim 14, line 3, the open parenthesis should be deleted.
In claim 16, line 1, “claims” should be changed to “claim”.
In claim 18, line 2, a comma should be added after “50 mm”.
In claim 23, line 1, “geogrid” should be changed to “geogrid, the method”.
In claims 24-46, line 1, “A” should be changed to “The”.
In claim 27, line 2, “elongate” should be added before “tensile”.
In claim 28, line 1, “elongate” should be added before “tensile”.
In claim 32, line 1, “the” should be added before “polymeric”.
In claim 36, line 7, “element” should be changed to “elements”.
In claim 37, line 3, “traverse” appears to be a misspelling of “transverse”.
In claim 47, line 1, “geogrid” should be changed to “geogrid, the method”.
In claim 48, line 1, “A” should be changed to “The”.
In claim 50, line 1, “the method” should be added before “comprising”.
In claim 50, line 2, “a” should be changed to “the”.
In claim 51, the claim should be written in long form to increase comprehension and/or clarity (e.g. A particulate material strengthened by a method comprising embedding in the particulate material a geogrid…).
In claim 52, line 2, “a” should be changed to “the”.
In claim 53, line 5, “and/or” should be changed to “and”.
In claims 53-55, line 1, “A” should be changed to “The”.
In claim 54, line 4, the comma should be changed to a semicolon.
In claim 54, line 5, “and/or” should be changed to “and”.
In claim 55, line 5, “and/or” should be changed to “and”.
In claim 55, line 10, a comma should be added after “elements”.
In claim 56, line 1, “a” should be changed to “the”.
In claim 56, line 5, “and/or” should be changed to “and”.
In claim 57, line 1, “a” should be changed to “the”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22, 26-30, 36-42, 44-46 and 48-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the wording of “A geogrid in the form of an integral, mesh structure comprising molecularly orientated polymeric material” in lines 1-2 is confusing.  The term “comprising” is commonly a transitional phrase, however the mesh structure is further defined throughout the claim such that it appears that “in the form of” may be intended as the transitional phrase.  Said another way, it is unclear whether Applicant intends for the mesh structure to be part of the body of the claim or part of the preamble.  For purposes of examination, the examiner interprets “A geogrid in the form of an integral, mesh structure comprising molecularly orientated polymeric material” to mean “A geogrid comprising: an integral, mesh structure comprising molecularly orientated polymeric material”.  Should Applicant intend for the mesh structure to be part of the preamble, Examiner recommends a clearer wording such as “A geogrid in the form of an integral, mesh structure, the geogrid comprising molecularly orientated polymeric material”.  Claims 5-8, 10-22 and 50-57 are rejected for depending from a rejected claim.
Regarding claim 2, the wording of “A geogrid in the form of an integral, mesh structure comprising polymeric material” in lines 1-2 is confusing.  The term “comprising” is commonly a transitional phrase, however the mesh structure is further defined throughout the claim such that it appears that “in the form of” may be intended as the transitional phrase.  Said another way, it is unclear whether Applicant intends for the mesh structure to be part of the body of the claim or part of the 
Regarding claim 4, the wording of “A geogrid in the form of an integral, mesh structure comprising molecularly orientated polymeric material” in lines 1-2 is confusing.  The term “comprising” is commonly a transitional phrase, however the mesh structure is further defined throughout the claim such that it appears that “in the form of” may be intended as the transitional phrase.  Said another way, it is unclear whether Applicant intends for the mesh structure to be part of the body of the claim or part of the preamble.  For purposes of examination, the examiner interprets “A geogrid in the form of an integral, mesh structure comprising molecularly orientated polymeric material” to mean “A geogrid comprising: an integral, mesh structure comprising molecularly orientated polymeric material”.  Should Applicant intend for the mesh structure to be part of the preamble, Examiner recommends a clearer wording such as “A geogrid in the form of an integral, mesh structure, the geogrid comprising molecularly orientated polymeric material”.
Regarding claim 8, the phrases “more preferably”, “even more preferably”, and “most preferably” render the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 9, the wording of “A uniax geogrid in the form of an integral, mesh structure comprising polymeric material” in lines 1-2 is confusing.  The term “comprising” is commonly a transitional phrase, however the mesh structure is further defined throughout the claim such that it appears that “in the form of” may be intended as the transitional phrase.  Said another way, it is unclear 
Regarding claim 9, the phrases “more preferably”, “even more preferably”, and “most preferably” render the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 13 recites the limitation “the direction of orientation” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear what is meant by “rib structures” in line 6.  The rib structures are recited as new and distinct structural elements, however it appears that the rib structures are the same as the previously recited tensile elements.  Thus, for purposes of examination, the examiner interprets “rib structures” to mean “tensile elements”.  Finally, it is unclear whether “two tensile elements” in line 7 are the same as or different than, and in addition to, the tensile elements recited in claim 1 because of the double positive recitation of “tensile elements”.  For purposes of examination, the examiner interprets “two tensile elements” to mean “two of the tensile elements”.
Claim 16 recites the limitations “the connector elements” and “the connectors” in line 2, “the rib structures” in line 3, and “the longitudinal direction of the the rib structures” in line 4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 17 recites the limitation “the direction of uniaxial orientation” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Further, the term “preferably” renders the 
Claim 18 recites the limitation “the longitudinal direction of the rib structures” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the apertures” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitations “the ends” in lines 1-2 and “the elongate edges” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 22 recites the limitation “the biax geogrid” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation “the faces” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claims 27-30 are rejected for depending from a rejected claim.
Regarding claim 36, it is unclear what is meant by “rib structures” in line 5.  The rib structures are recited as new and distinct structural elements, however it appears that the rib structures are the same as the previously recited tensile elements.  Thus, for purposes of examination, the examiner interprets “rib structures” to mean “tensile elements”.  Further, it is unclear whether “two tensile elements” in lines 5-6 are the same as or different than, and in addition to, the tensile elements recited in claim 23 because of the double positive recitation of “tensile elements”.  For purposes of examination, the examiner interprets “two tensile elements” to mean “two of the tensile elements”.  Claims 37-39 are rejected for depending from a rejected claim.
Regarding claim 40, the term “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the term is part of the claimed invention.  See MPEP § 2173.05(d).  Claims 41 and 42 are rejected for depending from a rejected claim.
Claim 41 recites the limitation “the longitudinal direction of the rib structures” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 44 recites the limitation “the polymeric material” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 45 is rejected for depending from a rejected claim.
Claim 45 recites the limitations “the ends” in line 1 and “the elongate edges” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 46 recites the limitation “the sheet starting material” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 48, the wording of “the geogrid formed in step (b) is in the form of an integral, mesh structure comprising molecularly orientated polymeric material, the mesh structure formed of interconnecting mesh defining elements including elongate tensile elements wherein the molecular orientation of the mesh structure is uniform throughout the extent thereof” in lines 1-5 is confusing.  Most of the limitations are redundant with steps (a) and (b) of claim 47.  Thus, there is a double positive recitation of “integral mesh structure”, “molecularly orientated polymeric material”, “interconnecting mesh elements”, and “elongate tensile elements”.  For purposes of examination, the examiner interprets “the geogrid formed in step (b) is in the form of an integral, mesh structure comprising molecularly orientated polymeric material, the mesh structure formed of interconnecting mesh defining elements including elongate tensile elements wherein the molecular orientation of the mesh structure is uniform throughout the extent thereof” to mean “wherein the molecular orientation of the mesh structure is uniform throughout the extent thereof”.
Claim 49 is rendered indefinite because there is no transitional phrase to define the scope of the claim with respect to what unrecited additional components or steps, if any, are excluded from the 
Claim 51 is rendered indefinite because there is no transitional phrase to define the scope of the claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. For purposes of examination, the examiner interprets the claim to have a transitional phrase of “comprising”.
Regarding claim 53, the wording of “A geoengineering construction as claimed in claim 52 selected from the group consisting of” in lines 1-2 is confusing.  It is unclear what is selected from the group.  For purposes of examination, the examiner interprets “A geoengineering construction as claimed in claim 52, wherein the geoengineering construction is selected from the group consisting of” to mean “A geoengineering construction as claimed in claim 52 selected from the group consisting of”.
Regarding claim 54, the wording of “an improvement (compared to the construction absent said geogrid) in at least one property selected from: strength; stabilization, reduced layer thickness; increased life; increased bearing capacity” in lines 2-4 is confusing.  Reduced layer thickness is not a property.  Increased life and increased bearing capacity are also not properties and are redundant with the improvement recited in line 2.  For purposes of examination, the examiner interprets “an improvement (compared to the construction absent said geogrid) in at least one property selected from: strength; stabilization, reduced layer thickness; increased life; increased bearing capacity” to mean “an improvement (compared to the construction absent said geogrid) in at least one property selected from: strength; stabilization; layer thickness; life; bearing capacity”.
Regarding claim 55, the wording of “a mass of particulate material improved in at least one property selected from: strength; stabilization; reduced layer thickness; increased life; increased bearing capacity” in lines 2-4 is confusing.  It is unclear whether “a mass of particulate material” is the same as or different than, and in addition to, “a mass of particulate material” recited in claim 52 because of the 
Claim 56 is rendered indefinite because there is no transitional phrase to define the scope of the claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. For purposes of examination, the examiner interprets the claim to have a transitional phrase of “comprising”.  Further, claim 56 is rendered indefinite because it merely recites a use without any active, positive steps delimiting how the use is actually practiced. The “use of” a geogrid is not a proper method step.  Examiner suggests writing the claim with a proper method step such as “A method of improving a geoengineering construction, the method comprising: embedding the geogrid as claimed in claim 1 within a particulate material…”.
Claim 57 is rendered indefinite because there is no transitional phrase to define the scope of the claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. For purposes of examination, the examiner interprets the claim to have a transitional phrase of “comprising”.  Further, all of the limitations of claim 57 are redundant with claims 55, 52 and 1 such that there is a double positive recitation of “geogrid”, “integral mesh structure”, “molecularly orientated polymeric material”, “interconnecting mesh elements”, “elongate tensile elements”, “particulate material”, and “geoengineering construction”.  Finally, claim 56 is rendered indefinite because it merely recites a use without any active, positive steps delimiting how the use is actually practiced. The “use of” a geogrid is not a proper method step.  Examiner suggests writing the claim in long form with a proper method step.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the rib structures and bar structures recited in claim 17 and the geogrid mesh structure and elongate tensile elements recited in claim 1.  No relationship is provided such that the rib structures and bar structures could be part of an entirely different system.  Examiner notes that it appears that the rib structures are the same as the previously recited tensile elements and the bar structures are part of the previously recited mesh structure, however the rib structures and bar structures are recited as new and distinct structural elements.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 57 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All of the limitations of claim 57 are previously recited in claims 1, 52 and 55 from which claim 57 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10, 11, 13, 16, 17, 50 and 51 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalwaites et al (US 4,013,752).
Regarding claim 1, Kalwaites discloses a geogrid in the form of an integral, mesh structure (e.g. 20, Fig. 1, col. 2, line 68 - col. 3, line 6) comprising molecularly orientated polymeric material (e.g. col. 3, lines 6-13 and col. 4, lines 45-49), the mesh structure formed of interconnecting mesh defining elements including elongate tensile elements (e.g. 21 and/or 22) wherein the molecular orientation of the mesh structure is uniform throughout the extent thereof (e.g. col. 2, lines 24-29).  Examiner notes that Applicant’s specification defines “uniform” as encompassing “substantially uniform”.
Regarding claim 2, Kalwaites discloses a geogrid in the form of an integral, mesh structure (e.g. 20, Fig. 1, col. 2, line 68 - col. 3, line 6) comprising polymeric material (e.g. col. 4, lines 45-49), the mesh structure comprising elongate tensile elements (e.g. 21 and/or 22) interconnected by junctions (e.g. 24, Fig. 1) in the mesh structure wherein the junctions and the elongate tensile elements have the same mean thickness (e.g. Fig.’s 2 and 3).  Examiner notes that Applicant’s specification defines “uniform” as encompassing “substantially uniform”.
Regarding claim 3, Kalwaites further discloses that the polymeric material of the geogrid is uniformly molecularly oriented throughout the extent thereof (e.g. col. 2, lines 24-29).  Examiner notes that Applicant’s specification defines “uniform” as encompassing “substantially uniform”.
Regarding claim 4, Kalwaites discloses a geogrid in the form of an integral, mesh structure (e.g. 20, Fig. 1, col. 2, line 68 - col. 3, line 6) comprising molecularly orientated polymeric material (e.g. col. 3, lines 6-13 and col. 4, lines 45-49), the mesh structure comprising elongate tensile elements (e.g. 21 and/or 22) interconnected by junctions (e.g. 24, Fig. 1) in the mesh structure wherein there is no thickening of the junctions caused by stretching of the polymeric material (e.g. Fig.’s 2 and 3, wherein Examiner notes that the stretching of any material will not cause the material to thicken).
Regarding claim 5, Kalwaites further discloses that the cross-section of the tensile elements is uniform along their length (e.g. col. 5, lines 1-5 and col. 7, lines 6-9).
Regarding claim 6, Kalwaites further discloses that the cross-section of the elongate tensile elements is rectangular (e.g. Fig. 2).
Regarding claim 7, Kalwaites further discloses that the polymeric material is uniaxially oriented (e.g. col. 5, lines 56-60 and col. 6, lines 1-3).
Regarding claim 10, Kalwaites further discloses having a thickness of 0.1 to 3 mm (e.g. col. 7, lines 25-28).
Regarding claim 11, Kalwaites further discloses having a stretch ratio of at least 4:1 (e.g. col. 6, lines 61-64).
Regarding claim 13, Kalwaites further discloses (i) a plurality of the elongate tensile elements extending parallel to each other in the direction of orientation (e.g. 21, Fig. 1), and (ii) a plurality of connector elements integral with the tensile elements and each serving to connect adjacent rib structures together (e.g. 22, Fig. 1), the connector elements connecting any two tensile elements together being spaced from each other in the direction of orientation thereby defining, with the tensile elements, elongate apertures extending parallel to the tensile elements (e.g. Fig. 1, col. 4, lines 58-60).
Regarding claim 16, Kalwaites further discloses that the connector elements (e.g. 22) are arranged as a plurality of sets in which the connectors of any one set are aligned with each other in a direction transverse to the rib structures (e.g. 21) and the sets are spaced from each other in the longitudinal direction of the rib structures (e.g. Fig. 1).
Regarding claim 17, Kalwaites further discloses (a) a plurality of generally parallel rib structures extending in the direction of uniaxial orientation (e.g. 21, Fig. 1), and (b) a plurality of spaced, generally parallel bar structures extending transversely (preferably perpendicularly) to the rib structures (e.g. 22, Fig. 1), said rib structures and said bar structures being interconnected by junctions at spaced locations along their respective lengths whereby the rib structures are sub-divided along their lengths into alternating junctions and rib segments and the bar structures are sub-divided along their lengths into alternating bar segments and junctions (e.g. 24, Fig. 1).
Regarding claim 50, Kalwaites further discloses a method of strengthening a particulate material (e.g. col. 1, lines 21-24), comprising embedding in the particulate material a geogrid as claimed in claim 1 (e.g. particulate material fibers, col. 1, lines 28-31 and as described above for claim 1).
Regarding claim 51, Kalwaites further discloses a particulate material strengthened by the method of claim 50 (e.g. particulate material fibers, col. 1, lines 28-31 and as described above for claim 50).
Claims 2 and 4 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mercer (US 4,680,215).
Regarding claim 2, Mercer discloses a geogrid in the form of an integral, mesh structure (e.g. Fig. 2, col. 9, lines 18-26) comprising polymeric material (e.g. col. 5, lines 20-24), the mesh structure comprising elongate tensile elements (e.g. 4) interconnected by junctions in the mesh structure (e.g. 6, Fig. 2) wherein the junctions and the elongate tensile elements have the same mean thickness (e.g. See Examples 1 and 2 in Table in col. 8 which shows equal thicknesses for the longitudinal strands and interconnecting strands, and col. 6, lines 58-64 and col. 7, lines 19-29 wherein the thicker zones 7 are not present).
Regarding claim 4, Mercer discloses a geogrid in the form of an integral, mesh structure (e.g. Fig. 2, col. 9, lines 18-26) comprising molecularly orientated polymeric material (e.g. col. 5, lines 20-24 and col. 5, line 58 - col. 6, line 6), the mesh structure comprising elongate tensile elements (e.g. 4) interconnected by junctions in the mesh structure (e.g. 6, Fig. 2) wherein there is no thickening of the junctions caused by stretching of the polymeric material (e.g. See Examples 1 and 2 in Table in col. 8 which shows equal thicknesses for the longitudinal strands and interconnecting strands, and col. 6, lines 58-64 and col. 7, lines 19-29 wherein the thicker zones 7 are not present).  Further, Examiner notes that stretching of any material would result in a thinning of the material and not a thickening of the material.  Thus, no thickening of the junctions of Mercer could be caused by stretching of the polymeric material.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8, 9, 12, 14, 15, 18 and 19 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Kalwaites et al (US 4,013,752) alone.
Regarding claim 8, Kalwaites discloses the invention substantially as applied above but does not disclose that the geogrid has a Creep Reduction Factor (RFCR) determined in accordance with PD ISO/TR 20432:2007 on the basis of a Static Creep Tests in accordance with BE EN ISO 13431:1999 and Stepped Isothermal Method creep testing in accordance with ASTM D6992-03 of at least 55%, more preferably at least 60%, even more preferably at least 65%, and most preferably at least 70%.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the Creep Reduction Factor limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Finally, Applicant has not disclosed that a Creep Reduction Factor of at least 55% provides an advantage, is used for a particular purpose, or solves a stated problem.
Regarding claim 9, Kalwaites discloses a uniax geogrid in the form of an integral, mesh structure (e.g. 20, Fig. 1, col. 2, line 68 - col. 3, line 6) comprising polymeric material (e.g. col. 4, lines 45-49) which is uniaxially oriented (e.g. col. 5, lines 56-60 and col. 6, lines 1-3).  Kalwaites does not disclose that the geogrid has a Creep Reduction Factor (RFCR) determined in accordance with PD ISO/TR 20432:2007 on the basis of a Static Creep Tests in accordance with BE EN ISO 13431:1999 and Stepped Isothermal Method creep testing in accordance with ASTM D6992-03 of at least 55%, more preferably at least 60%, even more preferably at least 65%, and most preferably at least 70%.  It would have been obvious to a 
Regarding claim 12, Kalwaites discloses the invention substantially as applied above but does not disclose that the geogrid has a tensile strength of at least 30 kN/m.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the tensile strength limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Finally, Applicant has not disclosed that a tensile strength of at least 30 kN/m provides an advantage, is used for a particular purpose, or solves a stated problem.
Regarding claims 14 and 15, Kalwaites discloses the invention substantially as applied above but does not disclose that the tensile elements have a width of 5 to 40 mm, the apertures have a length of 40 to 250 mm and a width of 10 to 80 mm and the connector elements have a width as measured in the longitudinal direction of the tensile elements of 6 to 18 mm.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the width and length dimensions limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, it has been held that 
Regarding claims 18 and 19, Kalwaites discloses the invention substantially as applied above but does not disclose that the rib structures have a width of 5 to 40 mm, the apertures have a length of 40 to 250 mm and a width of 10 to 80 mm and the bar structures have a width of 6 to 18 mm as measured in the longitudinal direction of the rib structures.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the width and length dimensions limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Finally, Applicant has not disclosed that these width and length dimensions provide an advantage, are used for a particular purpose, or solve a stated problem.
Claims 1-3, 5-8, 10-57 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Tyagi et al (US 2010/0254771) in view of Gibson et al (US 2010/0201024).
Regarding claim 1, Tyagi discloses a geogrid (e.g. Fig. 1, claim 6) in the form of an integral, mesh structure comprising molecularly orientated polymeric material (e.g. Fig. 1, claim 1), the mesh structure formed of interconnecting mesh defining elements including elongate tensile elements (e.g. Fig. 1 wherein the tensile elements are vertical on the page) but Tyagi does not disclose that the molecular orientation of the mesh structure is uniform throughout the extent thereof.  Gibson teaches a grid in the form of an integral, mesh structure comprising molecularly orientated polymeric material (e.g. 1, Fig. 2, paragraphs 0057, 102 and 0103), the mesh structure formed of interconnecting mesh defining elements including elongate tensile elements (e.g. Fig. 2 wherein the tensile elements are along the MD) wherein 
Regarding claim 2, Tyagi discloses a geogrid (e.g. Fig. 1, claim 6) in the form of an integral, mesh structure comprising polymeric material (e.g. Fig. 1, claim 1), the mesh structure comprising elongate tensile elements interconnected by junctions in the mesh structure (e.g. Fig. 1 wherein the tensile elements are vertical on the page) but Tyagi does not disclose that the junctions and the elongate tensile elements have the same mean thickness.  Gibson teaches a grid in the form of an integral, mesh structure comprising polymeric material (e.g. 1, Fig. 2, paragraph 0057), the mesh structure comprising elongate tensile elements interconnected by junctions in the mesh structure (e.g. Fig. 2 wherein the tensile elements are along the MD) wherein the junctions and the elongate tensile elements have the same mean thickness (e.g. stretching the polymeric material prior to punching apertures in the polymeric material will result in the junctions and the elongate tensile elements having the same mean thickness, paragraphs 102 and 0103).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to form the apertures of Tyagi after stretching the starting sheet as taught by Gibson such that the molecular orientation of the mesh structure is uniform throughout the extent thereof because such is a known order of steps that would 
Regarding claim 3, the combination of Tyagi and Gibson further discloses that the polymeric material of the geogrid is uniformly molecularly oriented throughout the extent thereof (e.g. Gibson, wherein stretching the polymeric material prior to punching apertures in the polymeric material will result in uniform molecular orientation of the polymeric material, paragraphs 102 and 0103).
Regarding claim 5, the combination of Tyagi and Gibson further discloses that the cross-section of the tensile elements is uniform along their length (e.g. Tyagi, Fig. 1, wherein Examiner notes that the thickness of the cross-section will be uniform due to the method taught by Gibson as explained above).
Regarding claim 6, the combination of Tyagi and Gibson further discloses that the cross-section of the elongate tensile elements is rectangular (e.g. Tyagi, Fig. 1, wherein Examiner notes that the thickness of the cross-section will be uniform due to the method taught by Gibson as explained above such that the cross-section will be rectangular).
Regarding claim 7, the combination of Tyagi and Gibson further discloses that the polymeric material is uniaxially oriented (e.g. Tyagi, claim 19, paragraph 0048).
Regarding claim 8, the combination of Tyagi and Gibson does not disclose that the geogrid has a Creep Reduction Factor (RFCR) determined in accordance with PD ISO/TR 20432:2007 on the basis of a Static Creep Tests in accordance with BE EN ISO 13431:1999 and Stepped Isothermal Method creep testing in accordance with ASTM D6992-03 of at least 55%, more preferably at least 60%, even more preferably at least 65%, and most preferably at least 70%.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the Creep Reduction Factor limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, it has been held that 
Regarding claim 10, the combination of Tyagi and Gibson further discloses that the geogrid precursor has an initial thickness of 3 mm (e.g. Tyagi, paragraph 0049) but does not explicitly disclose that the geogrid thickness is 0.1 to 3 mm.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the thickness limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Finally, Applicant has not disclosed that this thickness provides an advantage, is used for a particular purpose, or solves a stated problem.
Regarding claim 11, the combination of Tyagi and Gibson further discloses that the geogrid has a stretch ratio of at least 4:1 (e.g. Tyagi, paragraph 0049).
Regarding claim 12, the combination of Tyagi and Gibson further discloses that the geogrid has a tensile strength of at least 30 kN/m (e.g. Tyagi, paragraph 0055).
Regarding claim 13, the combination of Tyagi and Gibson further discloses (i) a plurality of the elongate tensile elements extending parallel to each other in the direction of orientation (e.g. Tyagi, Fig. 1), and (ii) a plurality of connector elements integral with the tensile elements and each serving to connect adjacent rib structures together (e.g. Tyagi, Fig. 1), the connector elements connecting any two tensile elements together being spaced from each other in the direction of orientation thereby defining, with the tensile elements, elongate apertures extending parallel to the tensile elements (e.g. Tyagi, Fig. 1).
Regarding claims 14 and 15, the combination of Tyagi and Gibson does not disclose that the tensile elements have a width of 5 to 40 mm, the apertures have a length of 40 to 250 mm and a width of 10 to 80 mm and the connector elements have a width as measured in the longitudinal direction of the tensile elements of 6 to 18 mm.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the width and length dimensions limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Finally, Applicant has not disclosed that these width and length dimensions provide an advantage, are used for a particular purpose, or solve a stated problem.
Regarding claim 16, the combination of Tyagi and Gibson further discloses that the connector elements are arranged as a plurality of sets in which the connectors of any one set are aligned with each other in a direction transverse to the rib structures and the sets are spaced from each other in the longitudinal direction of the rib structures (e.g. Tyagi, Fig. 1).
Regarding claim 17, the combination of Tyagi and Gibson further discloses (a) a plurality of generally parallel rib structures extending in the direction of uniaxial orientation (e.g. Tyagi, Fig. 1, wherein the rib structures extend vertically on the page), and (b) a plurality of spaced, generally parallel bar structures extending transversely (preferably perpendicularly) to the rib structures (e.g. Tyagi, Fig. 1, wherein the bar structures extend horizontally on the page), said rib structures and said bar structures being interconnected by junctions at spaced locations along their respective lengths whereby the rib structures are sub-divided along their lengths into alternating junctions and rib segments and the bar structures are sub-divided along their lengths into alternating bar segments and junctions (e.g. Tyagi, Fig. 1).
Regarding claims 18 and 19, the combination of Tyagi and Gibson does not disclose that the rib structures have a width of 5 to 40 mm, the apertures have a length of 40 to 250 mm and a width of 10 to 80 mm and the bar structures have a width of 6 to 18 mm as measured in the longitudinal direction of the rib structures.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the width and length dimensions limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Finally, Applicant has not disclosed that these width and length dimensions provide an advantage, are used for a particular purpose, or solve a stated problem.
Regarding claim 20, the combination of Tyagi and Gibson further discloses that the geogrid has integral beads of the polymeric material on a face of the geogrid at least partly around peripheral edges of the apertures (e.g. Gibson, Fig.’s 2 and 12, paragraph 0092).
Regarding claim 21, the combination of Tyagi and Gibson further discloses that the beads are formed along the ends of the apertures (e.g. Gibson, Fig.’s 2 and 12, paragraph 0092) but does not disclose that the beads reduce to zero height along the elongate edges thereof.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to reduce the height of the beads to zero along the elongate edges thereof because such is a known phenomenon that naturally results from the punching of oriented sheets.
Regarding claim 22, the combination of Tyagi and Gibson further discloses that the polymeric material is biaxially orientated, optionally the biax geogrid having a stretch ratio of at least 1.5:1 and/or further optionally the biax geogrid having a tensile strength of at least 10 kN/m (e.g. Tyagi, claim 2, paragraphs 0049 and 0055).
Regarding claim 23, Tyagi discloses a method of producing a geogrid (e.g. Fig. 1, claim 19) comprising the steps of: (a) stretching an elongate polymeric starting sheet to form a geogrid comprising molecularly orientated polymer (e.g. Fig. 1, claim 19), and (b) forming apertures in the starting sheet to define an integral mesh structure formed of interconnecting mesh defining elements including elongate tensile elements (e.g. Fig. 1, claim 19 wherein the tensile elements are vertical on the page).  Tyagi does not disclose forming the apertures after stretching the starting sheet such that the starting sheet forms a geogrid precursor of essentially uniform thickness which is then converted into the geogrid by formation of the apertures.  Gibson teaches a method of producing a grid (e.g. claim 12) comprising the steps of: (a) stretching an elongate polymeric starting sheet to form a grid precursor comprising molecularly orientated polymer (e.g. 20, Fig. 1, paragraphs 0057, 102 and 0103), the grid precursor being of essentially uniform thickness (e.g. paragraphs 0052 and 0087), and (b) converting the grid precursor into a grid by forming apertures (e.g. 6) in the grid precursor to define an integral mesh structure formed of interconnecting mesh defining elements including elongate tensile elements (e.g. 1, Fig.’s 2 and 11, paragraph 0109).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to form the apertures of Tyagi after stretching the starting sheet as taught by Gibson such that the starting sheet forms a geogrid precursor of essentially uniform thickness which is then converted into the geogrid by formation of the apertures because such is a known order of steps that would provide the expected benefit of optimizing the relative angle between the orientation of the aperture cutting teeth and the molecular orientation of the precursor (e.g. paragraph 0102).
Regarding claims 24 and 25, the combination of Tyagi and Gibson further discloses that the polymeric starting sheet has a mean thickness of at least 3mm (e.g. Tyagi, claim 17) but does not explicitly disclose that the polymeric starting sheet has a mean thickness of 2 to 12mm or 4 to 10mm.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of 
Regarding claim 26, the combination of Tyagi and Gibson further discloses that the apertures are formed such that the elongate tensile elements are generally rectangular as seen in cross-section at right angles to the longitudinal extent of the elongate tensile elements, the length sides of the rectangular cross-section being along the faces of the geogrid (e.g. Tyagi, Fig. 1 and Gibson, Fig. 12).
Regarding claims 27 and 28, the combination of Tyagi and Gibson further discloses that the apertures are formed such that the tensile elements have a width on opposite sides of the geogrid (e.g. Tyagi, Fig. 1) but does not explicitly disclose that the width is from 2 to 20 mm or from 6 to 18 mm.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the width limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Finally, Applicant has not disclosed that this width range provides an advantage, is used for a particular purpose, or solves a stated problem.
Regarding claims 29 and 30, the combination of Tyagi and Gibson further discloses that the apertures are formed to have a length and a width (e.g. Tyagi, Fig. 1) but does not explicitly disclose that the length is 40 to 250 mm or 50 to 200 mm and that the width is 5 to 80 mm or 5 to 50 mm.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the 
Regarding claim 31, the combination of Tyagi and Gibson further discloses that the stretching in step (a) is effected in a single direction to provide a geogrid precursor where the polymeric material is uniaxially orientated (e.g. Tyagi, claim 19, paragraph 0048).
Regarding claim 32, the combination of Tyagi and Gibson further discloses that in step (a), the polymeric starting sheet is stretched to a stretch ratio of at least 4:1 (e.g. Tyagi, paragraph 0049).
Regarding claims 33 and 34, the combination of Tyagi and Gibson further discloses that the polymeric starting sheet is stretched to a stretch ratio between 2:1 and 10:1 but does not explicitly disclose that the stretch ration is at least 7:1 or from 7:1 to 12:1.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the stretch ratio limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Finally, Applicant has not disclosed that this stretch ratio range provides an advantage, is used for a particular purpose, or solves a stated problem.
Regarding claim 35, the combination of Tyagi and Gibson further discloses that the apertures are formed such that the tensile elements extend parallel to the stretching direction and the apertures are elongate and also extend parallel to that direction (e.g. Tyagi, Fig. 1).
Regarding claim 36, the combination of Tyagi and Gibson further discloses that the apertures are formed such that the mesh structure produced in step (b) comprises: (i) a plurality of the elongate tensile elements extending parallel to each other (e.g. Tyagi, Fig. 1, wherein the tensile elements are vertical on the page), and (ii) a plurality of connector elements integral with the tensile elements and each serving to connect adjacent rib structures together (e.g. Tyagi, Fig. 1, wherein the connector elements are horizontal on the page), the connector elements connecting any two tensile elements being spaced from each other in the stretching direction thereby defining, with the tensile element, the elongate apertures (e.g. Tyagi, Fig. 1).
Regarding claim 37, the combination of Tyagi and Gibson further discloses that the apertures are formed such that the connector elements are arranged as a plurality of sets in which the connector elements of any one set are aligned with each other in a direction transverse to the elongate tensile elements (e.g. Tyagi, Fig. 1)., and wherein the sets are spaced from each other in the longitudinal direction of the tensile elements (e.g. Tyagi, Fig. 1).
Regarding claims 38 and 39, the combination of Tyagi and Gibson further discloses that the apertures are formed such that the tensile elements have a width, the apertures have a length and a width and the connector elements have a width as measured in the longitudinal direction of the tensile elements (e.g. Tyagi, Fig. 1) but does not explicitly disclose that the tensile element width is 2 to 50 mm or 5 to 40 mm, the aperture length is 40 to 400 mm or 40 to 250 mm and width is 5 to 100 mm or 10 to 80 mm, and the connector element width is 2 to 20 mm or 6 to 18 mm.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the length and width limitations disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
Regarding claim 40, the combination of Tyagi and Gibson further discloses that the apertures are formed such that the mesh structure produced in step (b) comprises: (i) a plurality of generally parallel rib structures extending in the direction of uniaxial orientation (e.g. Tyagi, Fig. 1, wherein the rib structures are vertical on the page), and a plurality of spaced, generally parallel bar structures extending transversely (preferably perpendicularly) to the rib structures (e.g. Tyagi, Fig. 1, wherein the bar structures are horizontal on the page), said rib structures and said bar structures being interconnected by junctions at spaced locations along their respective lengths whereby the rib structures are sub-divided along their lengths into alternating junctions and rib segments and the bar structures are sub-divided along their lengths into alternating bar segments and junctions (e.g. Tyagi, Fig. 1).
Regarding claims 41 and 42, the combination of Tyagi and Gibson further discloses that the apertures are formed such that the rib structures have a width, the apertures have a length and a width and the bar structures have a width as measured in the longitudinal direction of the rib structures (e.g. Tyagi, Fig. 1) but does not explicitly disclose that the rib structure width is 2 to 50 mm or 5 to 40 mm, the aperture length is 40 to 400 mm or 40 to 250 mm and width is 5 to 100 mm or 10 to 80 mm, and the bar structure width is 2 to 20 mm or 6 to 18 mm.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the length and width limitations disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Finally, Applicant has not disclosed that these length and width ranges provide an advantage, are used for a particular purpose, or solve a stated problem.
Regarding claim 43, the combination of Tyagi and Gibson further discloses that the apertures are provided by a punching operation (e.g. Tyagi, paragraph 0047, and Gibson, paragraph 0087).
Regarding claim 44, the combination of Tyagi and Gibson further discloses that the punching operation forms integral beads of the polymeric material on a face of the geogrid and at least partly around peripheral edges of the apertures (e.g. Gibson, Fig.’s 2 and 12, paragraph 0092).
Regarding claim 45, the combination of Tyagi and Gibson further discloses that the beads are formed along the ends of the apertures (e.g. Gibson, Fig.’s 2 and 12, paragraph 0092) but does not disclose that the beads reduce to zero height along the elongate edges thereof.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to reduce the height of the beads to zero along the elongate edges thereof because such is a known phenomenon that naturally results from the punching of oriented sheets.
Regarding claim 46, the combination of Tyagi and Gibson further discloses that the sheet starting material is stretched in two mutually perpendicular directions to produce a geogrid precursor where the polymeric material is biaxially orientated (e.g. Tyagi, claim 19).
Regarding claim 47, Tyagi discloses a method of producing a geogrid (e.g. Fig. 1, claim 19) comprising the steps of: (a) providing a geogrid precursor in the form of a polymeric starting sheet comprising polymeric material (e.g. claim 19), and (b) converting the geogrid precursor into a geogrid by forming apertures in the geogrid precursor to define an integral mesh structure formed of interconnecting mesh defining elements including elongate tensile elements (e.g. Fig. 1, claim 19, paragraph 0047).  Tyagi further discloses that the geogrid is molecularly orientated (e.g. claim 19) but does not disclose that the polymeric material is uniformly molecularly orientated throughout the extent of the sheet prior to forming the apertures.  Gibson teaches a method of producing a grid (e.g. claim 12) comprising the steps of: (a) providing a grid precursor in the form of a polymeric starting sheet comprising polymeric material uniformly molecularly orientated throughout the extent of the sheet (e.g. 
Regarding claim 48, the combination of Tyagi and Gibson further discloses that the geogrid formed in step (b) is in the form of an integral, mesh structure comprising molecularly orientated polymeric material, the mesh structure formed of interconnecting mesh defining elements including elongate tensile elements wherein the molecular orientation of the mesh structure is uniform throughout the extent thereof (e.g. as described above, wherein stretching the sheet prior to forming the aperture will result in uniform molecular orientation throughout the extent of the sheet).
Regarding claim 49, the combination of Tyagi and Gibson discloses a geogrid obtained and/or obtainable by a method as claimed in claim 23 (e.g. Tyagi, Fig. 1, claim 19, modified by Gibson as explained above).
Regarding claim 50, the combination of Tyagi and Gibson further discloses a method of strengthening a particulate material, comprising embedding in the particulate material a geogrid as claimed in claim 1 (e.g. Tyagi, claim 13, and as explained above regarding claim 1).
Regarding claim 51, the combination of Tyagi and Gibson further discloses a particulate material strengthened by the method of claim 50 (e.g. Tyagi, claim 12).
Regarding claim 52, the combination of Tyagi and Gibson further discloses a geoengineering construction comprising a mass of particulate material having embedded therein a geogrid as claimed in claim 1 (e.g. Tyagi, claim 12, and as explained above regarding claim 1).
Regarding claim 53, the combination of Tyagi and Gibson further discloses that the geoengineering construction is selected from the group consisting of: embankment foundation, railway track ballast and/or sub ballast; road bed foundation, bridge abutment, retaining wall, steep (> 20 degrees) slope, slip repair, steel mesh face, wraparound face, terraced wall, wall and slope, vegetated face, non-vegetated face, modular  blocks, concrete panel, marine unit and/or gabion face (e.g. Tyagi, paragraph 0007).
Regarding claim 54, the combination of Tyagi and Gibson further discloses that the geogrid imparts to the geoengineering construction an improvement (compared to the construction absent said geogrid) in at least one property selected from: strength; stabilization, reduced layer thickness; increased life; increased bearing capacity; control of differential settlement; ability to cap weak deposits, and/or ability to span voids of and/or beneath the particulate material and/or geoengineering construction (e.g. Tyagi, claim 12).
Regarding claim 55, the combination of Tyagi and Gibson further discloses a mass of particulate material improved in at least one property selected from: strength; stabilization: reduced layer thickness; increased life: increased bearing capacity: control of differential settlement; ability to cap weak deposits: and/or ability to span voids of and/or beneath the particulate material and/or geoengineering construction by embedding therein a geogrid in the form of an integral, mesh structure comprising molecularly orientated polymeric material, the mesh structure formed of interconnecting mesh defining elements including elongate tensile elements wherein the molecular orientation of the mesh structure is uniform throughout the extent thereof (e.g. Tyagi, claim 12 and as explained above).
Regarding claim 56, the combination of Tyagi and Gibson further discloses use of a geogrid as claimed in claim 1 with a particulate material to form a geoengineering construction for at least one purpose selected from the group consisting of: strengthening; stabilizing, reducing layer thickness; increasing the life of; increasing bearing capacity; controlling differential settlement; capping weak deposits, and/or spanning voids of and/or beneath the particulate material and/or geoengineering construction (e.g. Tyagi, claim 12).
Regarding claim 57, the combination of Tyagi and Gibson further discloses use of a geogrid in the form of an integral, mesh structure comprising molecularly orientated polymeric material, the mesh structure formed of interconnecting mesh defining elements including elongate tensile elements wherein the molecular orientation of the mesh structure is uniform throughout the extent thereof with a particulate material to form an improved geoengineering construction as claimed in claim 55 (e.g. Tyagi, claim 12 and as explained above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515.  The examiner can normally be reached on Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        





/S.N.L./Examiner, Art Unit 3678